                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Jason Ward
                                                           Civil Action No. 21-cv-00364-DMS-AHG

                                             Plaintiff,
                                      V.
State of California                                          JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff’s Motion to Proceed IFP is GRANTED and the Complaint is DISMISSED without prejudice
for failure to state a claim.




Date:          5/21/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
